Citation Nr: 1642899	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  08-21 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea (OSA).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1987 to December 1992.

This appeal to the Board of Veterans Appeals (Board) originally arose from an August 2007 rating action that granted service connection for OSA and assigned an initial 50 percent rating from October 2006.

In his July 2008 Substantive Appeal, the Veteran requested a Board hearing at the RO.  He withdrew his hearing request in an August 2008 written statement.

In October 2010, the Board remanded to the RO two claims for further development and readjudication.  The remanded claims included the above matter and a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board finds substantial compliance with its remand instructions as to each of the claims.  It may proceed to the merits of the OSA claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  With respect to the claim of entitlement to service connection for PTSD, the RO issued an August 2015 Statement of the Case (SOC) which again denied the claim.  The Veteran did not file a timely substantive appeal (such as a VA Form 9) to perfect an appeal of that claim, so it is not before the Board.

In addition, the issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  As discussed in the Remand section, the evidence of record has raised the claim and, moreover, the Veteran filed an explicit claim of entitlement to TDIU.  However, the Board will not decide that issue now for the reasons set forth in the Remand section.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's service-connected obstructive sleep apnea requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine, but does not result in chronic respiratory failure with carbon dioxide retention or cor pulmonale (a type of heart failure) and does not require a tracheostomy.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected obstructive sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

I. Entitlement to a Rating in Excess of 50 Percent for OSA

VA has assigned an initial evaluation of 50 percent disabling under Diagnostic Code 6847 for the Veteran's service-connected obstructive sleep apnea (OSA).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Obstructive sleep apnea (OSA) is evaluated under the Schedule of Ratings for the respiratory system (restrictive lung disease).  See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847 (2015).

Under DC 6847, OSA that requires use of breathing assistance device such as continuous airway pressure (CPAP) machine warrants a 50 percent rating.  The only higher schedular rating, 100 percent, is warranted where the OSA results in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.

Medical Evidence

An August 2005 VA examination included evaluation for sleep apnea and headaches.  The examiner noted the prior diagnosis of OSA, the use of a CPAP machine, and daytime sleepiness.  The examiner noted that, after the use of the CPAP machine, the Veteran's headaches were reduced.  The examiner diagnosed headaches consistent with migraines and OSA.  The examiner did not identify any other symptoms or effects of the OSA beyond snoring and daytime somnolence.

A July 2007 VA examination resulted in a diagnosis of OSA and an opinion that the Veteran's OSA began in service.  The examiner noted the Veteran's acknowledgement that the CPAP machine "helps"  and his report that he had used the CPAP machine every night since 2004.  The examiner also documented the Veteran's complaints of nasal congestion that interfered with his use of the CPAP machine.  The examiner also diagnosed a deviated nasal septum which, he opined, likely interfered with the Veteran's breathing and, consequently, his effective use of the CPAP machine.

A November 2007 VA examination (heart) resulted in diagnoses of arteriosclerotic heart disease and hypertension.  The examiner also noted "PACs" (premature atrial contractions) and "intermittent runs of paroxysmal atrial tachycardia."  The examiner opined that the Veteran's heart disease and hypertension were as likely as not etiologically related to his OSA.

An April 2009 VA examination (heart) notes his use of a CPAP machine and complaints of continued symptoms, including snoring, daytime somnolence, and "swollen" throat in the mornings.  The examiner opined that the OSA did not interfere with his ability to obtain or maintain sedentary employment.  (The examiner also diagnosed OSA-related hypertension and arteriosclerotic heart disease with premature atrial contractions and paroxysmal atrial tachycardia.)

A March 2015 VA examination acknowledged the Veteran's 2004 diagnosis with sleep apnea after a sleep study and noted that the follow-up studies in 2005 and 2006 showed a good response to his use of the CPAP machine.  The Veteran reported sleeping six (6) hours per night and waking 1-2 times per night with symptoms including morning fatigue and occasional hyper somnolence.  The examiner specifically noted there was no respiratory failure or cor pulmonale.

The examiner opined that the Veteran's OSA required the use of a CPAP machine.  The examiner noted no abnormalities on physical examination.  The examiner noted a normal chest x-ray in 2014 in prison as well as a normal echocardiogram in 2006 and normal electrocardiogram in 2010, both of which were at a VA facility.  The examiner noted that the Veteran had no sedentary restrictions other than to avoid inactivity due to hyper somnolence.  The examiner stated:  "If busy, no restrictions with employment."  The examiner noted limitations of standing ("few minutes"), walking ("1/2 block"), climbing, and squatting due to his nonservice-connected leg conditions.  The Veteran's service-connected conditions do not interfere with his ability to obtain or maintain sedentary employment and the impediments to active employment are due solely to nonservice-connected conditions. 

The March 2015 VA examiner noted it was infeasible to conduct a sleep study given the Veteran's incarceration; however, the examiner further noted that it was his opinion another study was not indicated.  He reviewed the prior sleep studies and VA progress notes dating back to 2010.  The examiner stated there was no evidence of respiratory failure or cor pulmonale currently or in the Veteran's treatment records dating back to 2010.  He noted that the tests that were available (e.g. normal chest x-ray in prison) provided evidence against cor pulmonale.  The examiner also reviewed the prison records to the present date and found no evidence of congestive heart failure, respiratory failure, carbon dioxide retention, or tracheotomy.  The examiner stated that the Veteran "sleeps decently for a man [with] OSA."

The Veteran's medical treatment records are largely consistent with these examinations in that they document sleep apnea, the use of the CPAP machine, and continued complaints of daytime somnolence.  See, e.g., June 2008 VA Primary Care (noting diagnosis of sleep apnea and the use of a CPAP machine); June 2010 VA Primary Care (same); April 2010 VA Social Work Note ("reported averaging 5-6 hours of sleep - treated for sleep apnea and utilizes c-pap - takes zolpidem; and has low energy.").

Analysis

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. daytime somnolence); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his sleep apnea symptoms or to diagnose a condition (e.g. chronic respiratory failure or cor pulmonale) that generally requires specialized knowledge and training to evaluate.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The competent medical evidence in this case is wholly against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for service-connected OSA.  The only available schedular rating higher than the currently-assigned 50 percent is a 100 percent rating.  The criteria for a 100 percent rating include OSA that results in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; that requires tracheostomy.  As the above medical evidence shows, none of the Veteran's VA examinations have resulted in a finding that the Veteran has chronic respiratory failure or cor pulmonale.  There is no evidence that the Veteran has or requires a tracheostomy.  The March 2015 VA examination, in particular, thoroughly addressed the Veteran's OSA and associated symptoms, as well as provided a review of the prior medical records.  The evidence is against finding that the Veteran met or more closely approximated the criteria for a higher schedular rating for OSA.

While there is evidence that the Veteran has some heart problems related to his OSA and the criteria for a 100 percent rating under DC 6847 references a heart condition, he is service-connected for his diagnosed heart problems and has been awarded disability ratings for them.  See November 2007 VA Examination (diagnosing OSA-related hypertension and arteriosclerotic heart disease with premature atrial contractions and intermittent paroxysmal atrial tachycardia); December 2007 Rating Decision (granting entitlement to service connection for hypertension and arteriosclerotic heart disease with premature atrial contractions and intermittent paroxysmal atrial tachycardia).  Awarding a higher rating (whether schedular or extraschedular) for OSA based on symptoms related to his diagnosed and service-connected heart problems would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The greater weight of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent disabling for his OSA.  The evidence is not in equipoise, so the benefit of the doubt rule is not applicable.  Gilbert, 1 Vet.App. at 53-56.  The claim of entitlement to an increased rating for OSA is denied.

The Veteran has not raised the issue of entitlement to an extraschedular rating for his OSA and it is not reasonably raised by the facts found above, therefore the Board will not discuss the issue.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

II.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions including in May 2008, March 2010, November 2011, and February 2012.  The notice informed the Veteran of the elements of his claims, including how effective dates are assigned and disability ratings determined.  The contents of the notice provided to the Veteran fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA has satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, Social Security Administration (SSA), private treatment records, and VA treatment records.  The Veteran has not identified any additional relevant records, so the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA provided relevant examinations in August 2005, July 2007, November 2007, April 2009, and March 2015.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran and his representatives have not identified any deficiency in the examinations, nor have they otherwise suggested the examinations were inadequate.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea is denied.

	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran explicitly claimed entitlement to a total disability rating due to individual unemployability (TDIU) in January 2008 and September 2010, while this appeal was pending.  The RO denied the TDIU claim in May 2009 and April 2012 rating decisions.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, there is no need for the Veteran to formally disagree with the rating decisions, and the issue of entitlement to a TDIU is before the Board.

The RO did develop the TDIU claims, and the Veteran has been provided notice and completed forms concerning his employment history.  However, since he was not aware that this issue was also before the Board, it is potentially prejudicial to him for the Board to decide it at this time.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  

2. After providing him an opportunity to respond and further developing the evidence if needed, readjudicate the claim of entitlement to TDIU and issue a supplemental statement of the case if the benefit sought remains denied.  The RO should note the appeal period here extends back to prior to the Veteran's current period of incarceration which begin in approximately 2012, so retrospective consideration is needed.  Then, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


